1                                                                              Honorable Timothy W. Dore

2

3

4

5
6                     IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                        WESTERN DISTRICT OF WASHINGTON AT SEATTLE
7
     In re:                   )                              Chapter 7
8                             )                              Bankruptcy No. 20-12450
     BEYERLY JANE CARY,       )
9                             )                              DECLARATION OF ATTORNEY OF
               Debtor(s).     )                              NO ADVERSE INTEREST UNDER
10   _ _ _ _ _ _ _ _ _ _ _ _ _)                              BANKRUPTCY RULE 2014

11            Rory C. Livesey declares under penalty of perjury of the laws of the State of Washington as

12   follows:

13            1.     I am an attorney, and I submit this declaration in support of an Application and Order

14   Authorizing Employment of Rory C. Livesey, and the Livesey Law Firm, to serve as the attorney for

15   the trustee in this matter, and pursuant to Bankruptcy Rule 2014.

16            2.     The Livesey Law Firm has previously worked with Ronald G. Brown, the duly

17   appointed trustee in this case, in other bankruptcy cases.

18            3.     I do not have a connection of which I am aware with the debtor, any creditor or any

19   party in interest, their respective attorneys or accountants, the United States Trustee, or any person

20   employed in the office of the United States Trustee other than as set forth above which is adverse

21   to the interests of the estate.

22            4.     I do not hold or represent an interest adverse to the estate and that I am a disinterested

23   person pursuant to 11 U.S.C. § 101(14).

24            5.     I have read Local Rule 2016 in accordance with Local Bankruptcy Rule 2014.

25



     DECLARATION OF ATTORNEY OF
     NO ADVERSE INTEREST. UNDER                                                THE LIVESEY LAW FIRM
                                                                               600 Stewart Stree~ Suite 1908
     BANKRUPTCY RULE 2014                                                      Seattle WA 98101
     201221aDec Page 1                            Q QRIGlNAl                   (206) 441-0826      . . .

     Case 20-12450-TWD             Doc 16     Filed 03/04/21      Ent. 03/04/21 15:49:11        Pg. 1 of 2
.-


                 6.      I will seek compensation at my normal and usual hourly rates. My normal hourly rate

     2    is $385 and the hourly rate for my legal assistant is $155. No retainer has been paid nor promised.

     3           DATED this 2!51 day of December, 2020.

     4                                                 THE LIVESEY LAW FIRM



                                                       ~l/
     5
     6
                                                       Rory C. Livesey, WSBA # 17601
     7

     8
     9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22
     23

     24

     25



          DECLARATION OF ATTORNEY OF
          NO ADVERSE INTEREST UNDER                                             THE LIVESEY LAW FIRM
                                                                                600 Stewart Street. Suite 1908
          BANKRUPTCY RULE 2014                                                  Seattle1 WA 9810 1
          20 1221 aDec Page 2                                                   (206) lf41-0826

          Case 20-12450-TWD          Doc 16     Filed 03/04/21     Ent. 03/04/21 15:49:11       Pg. 2 of 2
